COURT OF APPEALS OF VIRGINIA


Present:    Judges Annunziata, Agee and Senior Judge Coleman


PAMELA WANAMAKER
                                             MEMORANDUM OPINION*
v.   Record No. 0823-02-1                         PER CURIAM
                                             SEPTEMBER 17, 2002
RICHARD WANAMAKER


           FROM THE CIRCUIT COURT OF THE CITY OF WILLIAMSBURG
                        AND COUNTY OF JAMES CITY
                      William H. Shaw, III, Judge

             (Thomas W. Carpenter, on brief), for
             appellant.

             (Colleen K. Killilea; Jones, Blechman,
             Woltz & Kelly, P.C., on brief), for appellee.


     Pamela Wanamaker (mother) appeals the decision of the circuit

court denying her motion for a change in custody of her two

children.    She argues the trial court erred by finding (1) there

was no material change in circumstances since Richard Wanamaker

(father) was awarded sole custody, and (2) that a change in

custody was not in the children's best interest.    Mother asks that

the trial court's judgment be reversed.    Upon reviewing the record

and the briefs of the parties, we conclude that this appeal is

without merit.    Accordingly, we summarily affirm the decision of

the trial court.    See Rule 5A:27.



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     On appeal, we view the evidence and all reasonable

inferences in the light most favorable to father as the party

prevailing below.   See McGuire v. McGuire, 10 Va. App. 248, 250,

391 S.E.2d 344, 346 (1990).

                       Procedural Background

     Mother and father separated in January 1998, and the juvenile

and domestic relations district court awarded father sole legal

and physical custody at that time.      Mother filed a motion in the

district court for an amended custody order granting her custody

of the parties' two children.   The district court denied mother's

motion on June 4, 2001, and mother appealed to the circuit court.

Following an ore tenus hearing, the circuit court also denied the

motion.

     Since the entry of the original custody order, mother has had

five different jobs, several different addresses, and has been

convicted of attempted burglary.   Mother was incarcerated for

thirty-nine days and remains under a suspended sentence.     Mother

admitted to having obtained electricity for her home in the name

of her then twelve-year-old daughter because she could not get

credit in her own name.   Mother remains under the care of a

psychiatrist and takes prescription medication.

     Father remains employed by the Williamsburg Police Department

where he has worked for over nineteen years.     He owns his home, is

financially stable, and in good health.



                                - 2 -
                              Analysis

                              I. and II.

     Mother contends that the circuit court erred in determining

that she failed to show a material change of circumstances

sufficient to warrant the change in custody.

               A party seeking to modify an existing
          custody order bears the burden of proving that a
          change in circumstances has occurred since the
          last custody determination and that the
          circumstances warrant a change of custody to
          promote the children's best interests. In
          deciding whether to modify a custody order, the
          trial court's paramount concern must be the
          children's best interests. However, the trial
          court has broad discretion in determining what
          promotes the children's best interests.

Brown v. Brown, 30 Va. App. 532, 537-38, 518 S.E.2d 336, 338

(1999) (citations omitted).    "Whether a change of circumstances

exists is a factual finding that will not be disturbed on appeal

if the finding is supported by credible evidence."    Visikides v.

Derr, 3 Va. App. 69, 70, 348 S.E.2d 40, 41 (1986).    The trial

court found mother had demonstrated only that she had "bettered

herself a little bit."   Although noting mother had found a "more

stable job than she's had in a long time," she had not

demonstrated she could provide the children with a stable home.

The court further found that even "assum[ing] that's a material

change . . . there's no evidence that it's [sic] in the best

interest of the children."




                                - 3 -
                 Code § 20-124.3 specifies the factors a
            court shall consider in determining the
            "best interests of a child for . . . custody
            or visitation." Although the trial court
            must examine all factors set out in Code
            § 20-124.3, it is not required to quantify
            or elaborate exactly what weight or
            consideration it has given to each of the
            statutory factors.

Brown, 30 Va. App. at 538, 518 S.E.2d at 338 (citations

omitted).   The evidence shows mother remains under a suspended

sentence for a felony conviction, is under psychiatric care, and

has not established stable housing.

     The record demonstrates that the trial court properly

considered the factors contemplated by Code § 20-124.3 and

determined that, under the present conditions, the best

interests of the children were consistent with father's

continued sole custody with liberal visitation for mother.

Because we find no abuse of discretion, we summarily affirm the

decision of the trial court.   See Rule 5A:27.

                                                           Affirmed.




                                - 4 -